Order entered November 13, 2013




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-13-01459-CV

                     SANTANDER CONSUMER USA, INC., Appellant

                                             V.

                           PALISADES COLLECTION LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14916

                                         ORDER
       We GRANT appellant’s November 1, 2013 motion for substitution of counsel. We

DIRECT the Clerk of the Court to substitute Gregg D. Stevens, Stephanie Laird Tolson, and

Aimee Szygenda with the law firm of McGlinchey Stafford as counsel of record for appellant in

the place of Frank Alvarez, Brent W. Martinelli, and Andrew L. Petersen with the law firm of

Hermes Sargent Bates, LLP. We further DIRECT the Clerk of this Court to designate Gregg D.

Stevens as lead counsel.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE